The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 07/09/2021.
Applicant's election with traverse of Invention I, drawn to claims 1-15, in the reply filed on 07/09/2021 is acknowledged.  The traversal is on the ground(s) that the (a) examiner has not shown that the combination does not require the particulars of the subcombination, and (b) there would not be a serious burden because a search would uncover the most relevant prior art with respect to Invention II.  This is not found persuasive because: (a) limitations are not to be “implied”. Specifically, a tubular body may be filled with a material and thus have no opening. Moreover, any opening may not necessarily be a center opening. (b) The inventions are classified in different areas and, as such, a search of invention I would not encompass invention II.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimoto et al (US 2004/0060661).
Regarding claim 1:
	Nishimoto teaches a process kit (upper electrode, 22) for use in a process chamber (10) [fig 1-3 & 0037], comprising: a tubular body (deposition shield, 26) having a central opening (defined within 72) configured to surround a substrate support (30), wherein sidewalls of the tubular body (cylindrical wall, 70) do not include any through holes (see fig 1-3) [fig 1-3 & 0037, 0044]; and a top plate (electrode plate, 24) coupled to an upper end of the tubular body (26) and substantially covering the central opening (defined within 72), wherein the top plate (24) has a gas inlet (central one of 100) and has a diameter that is greater than an outer diameter of the tubular body (see fig 3), and wherein the tubular body (26) extends straight down (see fig 3) from the top plate (24) [fig 1-3 & 0037, 0047].
Regarding claims 2-3:
	Nishimoto teaches an upper surface of the top plate (24) includes a first annular recess (recess housing 86a), a second annular recess (recess housing 86c), and a third annular recess (recess housing 86b), wherein the second annular recess (recess 
The claim limitations “configured to mount the top plate to an adapter” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claims 4-5:
	Nishimoto teaches the gas inlet (central one of 100) extends from a countersink (plenum cavity, 84) formed on an upper surface of the top plate to a lower surface of the top plate (see fig 3) [fig 1-3 & 0037, 0047-0048]; and wherein the countersink (84) defines a lower surface (plenum surface, 82b), and wherein the lower surface (plenum surface, 82b) includes a plurality of openings (100) [fig 1-3 & 0037, 0047-0048].
The claim limitations “configured to couple the top plate to a diffuser” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 6:
	Nishimoto teaches an outer diameter of a lower portion of the top plate is substantially the same as the outer diameter of the tubular body (see fig 3) [fig 1-3 & 0037].
Regarding claim 7:
	Nishimoto teaches the process kit (22) is made of aluminum (aluminum) [0060].
Regarding claim 10:
	Nishimoto teaches a process kit (upper electrode, 22) for use in a process chamber (10) [fig 1-3 & 0037], comprising: a tubular body (deposition shield, 26) configured to surround a substrate support (30) [fig 1-3 & 0037, 0044]; and a top plate (electrode plate, 24) coupled to an upper end of the tubular body (26), wherein the top plate (24) includes a countersink (plenum cavity, 84) and a central opening (central one of 100) disposed in the countersink (84) and extending through the top plate 24), wherein the top plate includes an upper portion and a lower portion, and wherein the upper portion extends radially outward of the lower portion and an outer surface of the lower portion is coplanar with an outer surface of the tubular body (see fig 3) [fig 1-3 & 0037, 0047].
Regarding claims 11-12:
	Nishimoto teaches an upper surface of the top plate (24) includes a first annular recess (recess housing 86b) and a second annular recess (recess housing 86c) [fig 1-3 & 0049-0051]; and wherein the upper surface of the top plate (24) includes a third 
Regarding claim 15:
	Nishimoto teaches the tubular body (deposition shield, 26) does not include any through holes (see fig 1-3) [fig 1-3 & 0037, 0044].

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al (US 2004/0060661) as applied to claims 1-7, 10-12, and 15 above, and further in view of Chia et al (US 2016/0189936).
The limitations of claims 1-7, 10-12, and 15 have been set forth above.
Regarding claims 8-9:
	Nishimoto does not specifically teach an annular ring configured to surround the substrate support; and an annular lip extending from an upper surface of the annular ring, wherein the annular ring includes a plurality of ring slots extending through the annular ring and disposed at regular intervals along the annular ring, and wherein the annular lip includes a plurality of lip slots extending through the annular lip disposed at regular intervals along the annular lip; and wherein the outer diameter of the tubular body is less than an inner diameter of the annular lip.
	Chia teaches an annular ring (horizontal portion, 118) configured to surround the substrate support (124) [fig 1 & 0007]; and an annular lip (vertical portion, 120) extending from an upper surface of the annular ring (118), wherein the annular ring (118) includes a plurality of ring slots (include apertures) extending through the annular ring (118) and disposed at regular intervals along the annular ring (118), and wherein the annular lip (120) includes a plurality of lip slots (include apertures) extending through the annular lip (120) disposed at regular intervals along the annular lip (120) [fig 1 & 0007]; and wherein the outer diameter of the tubular body (114) is less than (see fig 1) an inner diameter of the annular lip (120) [fig 1 & 0007, 0011].
Nishimoto and Chia are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al (US 2004/0060661) as applied to claims 1-7, 10-12, and 15 above, and further in view of Hertel et al (US 2008/0169183) and Allen et al (US 2010/0252417).
The limitations of claims 1-7, 10-12, and 15 have been set forth above.
Regarding claim 13:
Nishimoto does not teach the top plate includes a plurality of alignment slots extending radially inward from an outer sidewall of the top plate.
	Hertel teaches a top plate (302) includes a plurality of alignment features (can include features that match features in the plasma chamber 102 so as to self-align) [fig 3 & 0046] but does not specifically disclose such being a plurality of alignment slots.
	Allen teaches a plurality of alignment slots (series of slots in the shield 160) [0046].
	Nishimoto and Hertel/Allen are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify an outer sidewall of the top plate of Nishimoto to include a plurality of alignment slots extending radially inward therefrom to facilitate alignment of the process kit [Hertel - 0046 and Allen – 0046].
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al (US 2004/0060661) as applied to claims 1-7, 10-12, and 15 above.

Regarding claim 14:
Nishimoto discloses the claimed invention except for “an inner diameter of the tubular body is about 15.0 inches to about 19.0 inches”.  It would have been an obvious matter of design choice to size the inner diameter of the tubular body as desired, since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baek (US 5,670,218), Nishimoto et al (US 2004/0060658), and Chia et al (US 2014/0196848) teach a process kit comprising a tubular body [fig 1, 1, and 4, respectively]. Carducci et al (US 2009/0188625) teaches an annular ring and lip with a plurality of slots [fig 4A].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Benjamin Kendall/Primary Examiner, Art Unit 1718